Citation Nr: 0336571	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis 
(also claimed as allergic rhinitis).

2.  Entitlement to service connection for migraine headaches 
on a direct basis or as secondary to chronic sinusitis or 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March 1989 to January 
1992, with sea duty in Operations Desert Shield and Desert 
Storm.

The RO denied service connection for headaches in January 
2000 and notified him of that decision in February 2000.  
Several days later, the veteran submitted a document to the 
RO in which he asked that they reconsider the decision to 
deny his claim for headaches.  The RO never responded to this 
letter.  

The Board is of the opinion that this document satisfies the 
requirements of 38 C.F.R. § 20.201 and is deemed to be a 
notice of disagreement.  While the veteran used the words 
"request for reconsideration," a plain reading of the 
document shows that he disagreed with the way the RO reviewed 
the evidence in his claims folder.  In support of his 
arguments, he submitted additional evidence.  He asked the RO 
to reconsider its decision concerning his headaches.  He sent 
a copy of this document to his congresswomen and to his 
representative of record at that time.  

The Board will infer from these actions that the veteran was 
dissatisfied with the decision issued several days earlier 
and expressed a desire to contest the result.  His use of the 
word "reconsideration" indicates dissatisfaction with the 
RO decision as does his submission of additional evidence.  
The regulation addressing the adequacy of a notice of 
disagreement does not require the use of special language.  
The language used need only express dissatisfaction with the 
decision and an intent to appeal and must be filed within one 
year of the RO's decision.  Because the RO never responded to 
his request that they look at the additional evidence he sent 
along with his request, the Board finds that his claim for 
service connection for headaches was still open.  

In April 2001, he filed a claim for service connection for 
sinusitis or rhinitis.  A May 2001 rating decision denied the 
claims, styling them as three issues: the headaches claim was 
denied for lack of new and material evidence to reopen the 
claim, sinusitis and allergic rhinitis were adjudicated 
separately, each denied as an initial claim for service 
connection.  In response, the veteran's representative filed 
a notice of disagreement characterizing both the headache and 
the sinusitis claims as applications to reopen based on new 
and material evidence, i.e., as if both were subject to a 
prior final denial; the NOD did not mention allergic 
rhinitis.  The RO issued a statement of the case (SOC) 
incorporating the representative's error and thereafter 
treating the sinusitis claim as subject to a prior final 
decision.

The veteran's original claim for service connection was based 
on an assertion that the headaches were symptomatic of an 
undiagnosed illness resulting from environmental factors 
encountered during service in the Southwest Asia Theater of 
Operations during Operation Desert Shield or Operation Desert 
Storm.  He now asserts that the headaches are secondary to 
the sinusitis.

The Board has restated the issues to reflect the correct 
posture of each claim.  Sinusitis is shown as an on appeal 
from its initial denial.  Service connection for headaches is 
should also be adjudicated de novo, on a direct basis and on 
a secondary basis as the veteran has also asserted that the 
headaches began after service.  


REMAND

The VA has submitted statements from his private doctor in 
support of his claims.  The statements are ambiguous in their 
reference to symptoms of the veteran that the doctor directly 
observed, or that he noted from a review of the service 
medical records.  The veteran submitted authorizations for 
the release of his private doctor's medical records, but the 
RO did not obtain them.  It would be helpful to compare the 
symptoms recorded in the veteran's doctor's treatment notes 
with any history recorded to the symptoms present in service.

There is no VA examination report of record addressing 
sinusitis.  The last VA examination for compensation purposes 
addressed headaches and diagnosed them as due to external 
agent without further explanation.  There is no VA medical 
opinion addressing whether there is a nexus between any 
current condition and service, or whether there is a 
relationship between headaches and sinusitis.  Further 
examination and solicitation of medical opinion is required 
in this case.  38 C.F.R. § 3.159(c)(4) (2003).

The veteran's statement of April 2003 reported that he was 
then enrolled in a VA vocational rehabilitation program.  He 
claimed that he had lost time from work because of migraine 
headaches.  It appears he implied that the vocational 
rehabilitation was related to the migraine headaches.  His VA 
vocational rehabilitation records should be associated with 
his claims file.

The veteran has asserted that his headaches are secondary to 
his sinusitis and his doctor has said they are associated 
with the sinusitis.  It is unclear whether the terms 
"secondary to" and "associated with" are used in a 
strictly medical sense or in the specific legal sense used in 
VA regulation.  See 38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995) (secondary service connection 
is authorized for that amount of additional disability 
resulting from the aggravation by a service-connected disease 
or injury of a condition that the service-connected disease 
or injury did not cause).  If used in the strictly medical 
sense, then the time of onset or aggravation of the headaches 
is immaterial to the claim.  If headaches began or became 
worse while in service, though medically secondary to 
sinusitis, the claim would be for direct service connection 
for VA legal purposes.  If the veteran essentially stipulates 
that the onset of headaches was after service, then the claim 
is not for direct service connection, but for secondary 
service connection in the legal sense meant in 38 C.F.R. 
§ 3.310(a) and in Allen, 7 Vet. App. 439.

Finally, the notices furnished the veteran to discharge VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
informed him of information and evidence necessary to 
substantiate a claim for service connection, but not of the 
information and evidence necessary to substantiate a claim 
for secondary service connection.  The RO should attend to 
this.



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically, notice of 
information and evidence must be tailored 
to the requirements of establishing 
direct and to the requirements of 
establishing secondary service connection 
under 38 C.F.R. § 3.310(a) and the rule 
in Allen v. Brown, 7 Vet. App. 439 (1995) 
(secondary service connection based on 
aggravation of a condition by a service-
connected disease or injury).

2.  Obtain from Kevin Chauhan, M.D., 
2754B Enterprise Rd., Orange City, FL. 
32763, office treatment records from 1996 
to the present pertaining to upper 
respiratory complaints and to headaches.

3.  Obtain the veteran's VA Vocational 
Rehabilitation file or copies and 
associate the material with the claims 
file.

4.  Schedule the veteran for VA 
examination for sinusitis and headaches.  
The examiner should review the claims 
file including service medical records to 
diagnose or rule out chronic sinusitis 
and headaches.  The examiner should 
provide his opinion based on review of 
available records, clinical interview, 
current examination and any indicated 
sinus x-ray or other indicated tests 
whether the veteran currently has (1) a 
chronic sinusitis and if so, whether the 
probability that it began or became worse 
in service is 50 percent, greater than 50 
percent, or less than 50 percent; (2) a 
headache disorder that began or became 
worse in service and if so, whether the 
probability that it began or became worse 
in service is 50 percent, greater than 50 
percent, or less than 50 percent; and (3) 
if the probability is less than 50 
percent that a current headache disorder 
began or become worse in service, provide 
an opinion whether there is at least a 50 
percent probability that it is the 
manifestation beginning after service of 
an undiagnosed illness or (4) that 
chronic sinusitis caused or aggravated 
headaches that began after service.

5.  Readjudicate all claims on appeal de 
novo.  Readjudicate the claim for service 
connection for headaches on direct 
grounds, including applicability of the 
undiagnosed illness presumption, 
38 C.F.R. § 3.317 (2003), and on 
secondary grounds.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  If any claim remains denied, 
issue the veteran and his representative 
a supplemental statement of the case, and 
afford an appropriate time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



